20-749
     Delgado Quinde v. Garland
                                                                                  BIA
                                                                            Laforest, IJ
                                                                          A206 065 777


                            UNITED STATES COURT OF APPEALS
                                FOR THE SECOND CIRCUIT

                                  SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER
MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall
 3   United States Courthouse, 40 Foley Square, in the City of
 4   New York, on the 27th day of May, two thousand twenty-two.
 5
 6   PRESENT:
 7            RAYMOND J. LOHIER, JR.,
 8            WILLIAM J. NARDINI,
 9            STEVEN J. MENASHI,
10                 Circuit Judges.
11   _____________________________________
12
13   PABLO ENRIQUE DELGADO QUINDE,
14            Petitioner,
15
16                     v.                                        20-749
17                                                               NAC
18   MERRICK B. GARLAND, UNITED
19   STATES ATTORNEY GENERAL,
20            Respondent.
21   _____________________________________
22
23   FOR PETITIONER:                   Michael Borja, Esq., Borja Law
24                                     Firm, P.C., Jackson Heights, NY.
25
26   FOR RESPONDENT:                   Brian Boynton, Acting Assistant
27                                     Attorney General; Anthony P.
28                                     Nicastro, Assistant Director;
1                              Timothy Bo Stanton, Trial
2                              Attorney, Office of Immigration
3                              Litigation, United States
4                              Department of Justice, Washington,
5                              DC.
6
7        UPON DUE CONSIDERATION of this petition for review of a

 8   Board of Immigration Appeals (“BIA”) decision, it is hereby

 9   ORDERED, ADJUDGED, AND DECREED that the petition for review

10   is DENIED.

11       Petitioner Pablo Enrique Delgado Quinde, a native and

12   citizen of Ecuador, seeks review of a January 31, 2020,

13   decision of the BIA affirming a June 10, 2019, decision of an

14   Immigration Judge (“IJ”) denying his motion to reopen.      In

15   re Pablo Enrique Delgado Quinde, No. A206 065 777 (B.I.A.

16   Jan. 31, 2020), aff’g No. A206 065 777 (Immigr. Ct. N.Y. City

17   June 10, 2019).   We assume the parties’ familiarity with the

18   underlying facts and procedural history.

19       We generally review the BIA’s denial of a motion to

20   reopen for abuse of discretion.   See Jian Hui Shao v. Mukasey,

21   546 F.3d 138, 168-69 (2d Cir. 2008).       The BIA may deny a

22   motion to reopen if “the movant has not established a prima

23   facie case for the underlying substantive relief sought.”

24   INS v. Abudu, 485 U.S. 94, 104 (1988).          Here, the BIA
                                   2
 1   concluded that Quinde had not established his prima facie

 2   eligibility for cancellation of removal and, thus, could not

 3   show the prejudice required to state a claim of ineffective

 4   assistance of counsel.         The BIA relied solely on the fact

 5   that Quinde had not submitted evidence that his removal would

 6   cause   his   U.S.   citizen   child   “exceptional   and   extremely

 7   unusual hardship” as required for cancellation of removal.

 8   See 8 U.S.C. § 1229b(b)(1)(D).         Quinde has abandoned review

 9   of the BIA’s decision because he does not challenge this

10   hardship finding.      See Yueqing Zhang v. Gonzales, 426 F.3d

11   540, 541 n.1, 545 n.7 (2d Cir. 2005) (petitioner abandons

12   issues and claims not raised in his brief).       Moreover, as the

13   BIA found, Quinde did not submit any evidence regarding

14   hardship to his U.S. citizen son.

15       For the foregoing reasons, the petition for review is

16   DENIED.   All pending motions and applications are DENIED and

17   stays VACATED.

18                                    FOR THE COURT:
19                                    Catherine O’Hagan Wolfe,
20                                    Clerk of Court




                                        3